Exhibit 10.29
EMPLOYMENT AGREEMENT
Amended and Restated as of November 11, 2008
THIS EMPLOYMENT AGREEMENT (the “Agreement”) dated as of November 11, 2008 (the
“Effective Date”) by and between K-TRON INTERNATIONAL, INC., a New Jersey
corporation (“K-Tron”), and KEVIN C. BOWEN (the “Employee”).
K-Tron and the Employee are parties to an Employment Agreement dated January 1,
1992 (the “Existing Agreement”), which provides for the Employee’s employment by
K-Tron or another member of the K-Tron Group (K-Tron and its subsidiaries as
they may exist from time to time are collectively referred to herein as the
“K-Tron Group” and each is sometimes individually referred to herein as a
“member” of the K-Tron Group), upon the terms and conditions therein set forth.
K-Tron and the Employee desire to amend the Existing Agreement in various
respects, including to comply with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
that the Existing Agreement is amended and restated as follows:
1. Employment. K-Tron agrees that either K-Tron or another member of the K-Tron
Group will employ the Employee, and the Employee hereby accepts such employment
and agrees to perform his duties and responsibilities hereunder, in accordance
with the terms, conditions and other provisions hereinafter set forth.
1.1 Employment Term. The employment term under the Existing Agreement commenced
on January 1, 1992. The “Employment Term” under this Agreement commences on the
Effective Date and shall continue until terminated in accordance with Section 8
hereof.
1.2 Duties and Responsibilities. During the Employment Term, the Employee shall
be employed by K-Tron or another member of the K-Tron Group, as determined by
K-Tron, and he shall perform all duties and accept all responsibilities
incidental to any position in which he shall be so employed or as may be
assigned to him by the Board of Directors of K-Tron (the “K-Tron Board”) or its
chief executive officer and shall cooperate fully with the K-Tron Board and
K-Tron’s chief executive officer. If the Employee is employed by another member
of the K-Tron Group, the foregoing reference to the K-Tron Board and to K-Tron’s
chief executive officer shall also be deemed to include the board of directors
and chief executive officer of such other member.
1.3 Extent of Service. During the Employment Term, the Employee shall use his
reasonable best efforts in the business of the member of the K-Tron Group by
which he is employed, and he shall devote substantially his full time, attention
and energy to the business of the member of the K-Tron Group by which he is
employed and to the performance of his services and the discharge of his duties
and responsibilities hereunder. Except as provided in Section 5 hereof, the
foregoing shall not be construed as preventing the Employee from making
investments in other businesses or enterprises or from being engaged in civic or
charitable affairs, provided that the Employee agrees not to become engaged in
any other activity which may interfere with his ability to discharge his duties
and responsibilities hereunder to K-Tron or another member of the K-Tron Group.
The Employee further agrees not to work on either a part time or independent
contractual basis for any other business or enterprise during the Employment
Term without the prior written approval of the K-Tron Board.

 

 



--------------------------------------------------------------------------------



 



1.4 Compensation and Benefits.
(a) For all the services rendered during the Employment Term by the Employee
hereunder as an employee of a member of the K-Tron Group, such member of the
K-Tron Group by which he is employed shall pay the Employee a base salary (“Base
Salary”) at an annual rate not less than the rate in effect on the Effective
Date, which shall be payable in installments at such times as such member of the
K-Tron Group customarily pays its other senior level executives (but in no event
less often than monthly). Such Base Salary may be increased from time to time
during the Employment Term in the sole discretion of the K-Tron Board or any
duly authorized committee thereof, and any such increased salary shall
thereafter be the Employee’s new Base Salary for all purposes of this Agreement.
Notwithstanding the foregoing, either the K-Tron Board or K-Tron’s chief
executive officer, or the board of directors or chief executive officer of any
other member of the K-Tron Group employing the Employee, shall have the right at
any time or times to reduce the Employee’s Base Salary if such reduction is
generally being made for other officers of K-Tron or of other members of the
K-Tron Group holding comparable positions. The Employee shall also be entitled
to receive bonus payments in the sole discretion of the K-Tron Board or any duly
authorized committee thereof.
(b) In addition to such annual salary and bonus payments (if any), the Employee
shall be entitled to a car allowance (“Car Allowance”) of not less than $12,000
annually, which shall be earned in bi-weekly installments. The Employee shall
also be entitled to annual paid vacation of five weeks per year, and he shall
also be entitled to participate in such employee benefit plans of K-Tron as may
exist from time to time on the same basis as other senior level executives of
K-Tron.
2. Reimbursement of Expenses. The member of the K-Tron Group employing the
Employee shall reimburse the Employee for all ordinary and necessary
out-of-pocket business expenses incurred by him in connection with the discharge
of his duties and responsibilities hereunder during the Employment Term in
accordance with such company’s expense approval procedures then in effect and
upon presentation to such company by the Employee of an itemized account and
written proof of such expenses.
3. Developments. The Employee shall disclose fully, promptly and in writing to
K-Tron or to any other member of the K-Tron Group by which he is employed any
and all inventions, discoveries, improvements, modifications and the like,
whether patentable or not, which he conceives, makes or develops, solely or
jointly with others, while employed by K-Tron or another member of the K-Tron
Group and which (a) relate to the business, work or activities of any member of
the K-Tron Group or (b) result from or are suggested by the carrying out of his
duties hereunder, or from or by any information which he may receive while
employed by K-Tron

 

2



--------------------------------------------------------------------------------



 



or another member of the K-Tron Group. The Employee hereby assigns, transfers
and conveys to K-Tron or its designee all of his right, title and interest in
and to any and all such inventions, discoveries, improvements, modifications and
the like and agrees to take all such actions as may be requested by K-Tron at
any time with respect to any such invention, discovery, improvement,
modification or the like to confirm or evidence such assignment, transfer and
conveyance. Furthermore, at any time and from time to time, upon the request of
K-Tron, the Employee shall execute and deliver to K-Tron, or to another member
of the K-Tron Group designated by K-Tron, any and all instruments, documents and
papers, give evidence and do any and all other acts which, in the opinion of
counsel for K-Tron, are or may be necessary or desirable to document such
assignment, transfer and conveyance or to enable K-Tron or such other member of
the K-Tron Group to file and prosecute applications for and to acquire, maintain
and enforce any and all patents, trademark registrations or copyrights under
United States or foreign law with respect to any such inventions, discoveries,
improvements, modifications or the like or to obtain any extension, validation,
reissue, continuance or renewal of any such patent, trademark or copyright.
K-Tron or such other member of the K-Tron Group shall be responsible for the
preparation of any such instruments, documents and papers and for the
prosecution of any such proceedings and shall reimburse the Employee for all
reasonable expenses incurred by him in compliance with the provisions of this
Section 3.
4. Confidential Information. The Employee acknowledges that, by reason of his
employment by K-Tron or another member of the K-Tron Group, he will have access
to confidential information of the K-Tron Group, including, without limitation,
information and knowledge pertaining to business strategies, financial
performance, products, inventions, discoveries, improvements, innovations,
designs, ideas, trade secrets, proprietary information, manufacturing,
packaging, advertising, distribution and sales methods, customer and client
lists and relationships between members of the K-Tron Group and dealers,
distributors, sales representatives, wholesalers, customers, clients, suppliers
and others who have business dealings with such members (“Confidential
Information”). The Employee acknowledges that such Confidential Information is a
valuable and unique asset of K-Tron and the other members of the K-Tron Group
and covenants that, both during and after the Employment Term, he will not
disclose any such Confidential Information to any person (except as his duties
as an employee of K-Tron or another member of the K-Tron Group may require)
without the prior written authorization of the K-Tron Board. The obligation of
confidentiality imposed by this Section 4 shall not apply to information which
appears in issued patents or printed publications, which otherwise becomes
generally known in the industry through no act of the Employee in breach of this
Agreement or which is required to be disclosed by court order or applicable law.
5. Non-Competition. During (a) the Employment Term and (b) for one year
thereafter only in the event that such Employment Term is terminated under any
of Section 8.1 (Voluntary Resignation), 8.2 (Partial or Total Disability) or 8.4
(Cause) hereof, the Employee shall not, unless acting as an employee pursuant
hereto or with the prior written consent of the K-Tron Board, directly or
indirectly, own, manage, operate, finance, join, control or participate in the
ownership, management, operation, financing or control of, or be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with, or use or permit his name to be used in connection
with, any business or enterprise engaged in the business of designing,
engineering, manufacturing, marketing, selling or distributing feeding,
pneumatic conveying or size reduction equipment, or in any other business

 

3



--------------------------------------------------------------------------------



 



then engaged in by K-Tron or any other member of the K-Tron Group, within
(x) any state of the United States or the District of Columbia or (y) any other
country in which K-Tron or any other member of the K-Tron Group has engaged in
any such business within the prior year or is about to engage in any such
business; provided, however, that notwithstanding the foregoing, this provision
shall not be construed to prohibit the passive ownership by the Employee of not
more than 1% of the equity of any entity which is engaged in any of the
foregoing businesses having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). In the event
that the provisions of this Section 5 should ever be adjudicated to exceed the
time, geographic, product or other limitations permitted by applicable law in
any jurisdiction, then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic, product or other limitations
permitted by applicable law.
6. No Solicitation. During (a) the Employment Term and (b) for one year
thereafter only in the event that such Employment Term is terminated under any
of Section 8.1 (Voluntary Resignation), 8.2 (Partial or Total Disability) or 8.4
(Cause) hereof, the Employee shall not, unless acting as an employee pursuant
hereto or with the prior written consent of the K-Tron Board, (x) call on or
solicit, either directly or indirectly, any person, firm, corporation or other
entity who or which is, or within two years prior thereto had been, a customer
of any member of the K-Tron Group, with respect to any matters involving the
designing, engineering, manufacturing, marketing, selling or distributing of
feeding, pneumatic conveying or size reduction equipment or involving any other
business then engaged in by any member of the K-Tron Group, or (y) knowingly
solicit for employment any person who is an employee of any member of the K-Tron
Group (or who was such an employee within six months prior to any such
termination).
7. Equitable Relief.
7.1 The Employee acknowledges that the restrictions contained in Sections 3, 4,
5 and 6 hereof are, in view of the nature of the business of K-Tron and the
other members of the K-Tron Group, reasonable and necessary to protect the
legitimate interests of the K-Tron Group, that K-Tron would not have entered
into this Agreement in the absence of such restrictions, that the business of
the K-Tron Group is international in scope and that any violation of any
provision of those Sections could result in irreparable injury to K-Tron and the
other members of the K-Tron Group.
7.2 The Employee agrees that in the event of any violation of the restrictions
referred to in Section 7.1 above, K-Tron and any other member of the K-Tron
Group shall be entitled to preliminary and permanent injunctive relief, without
the necessity of posting a bond or proving actual damages, and to an equitable
accounting of all earnings, profits and other benefits arising from any such
violation, which rights shall be cumulative and in addition to any other rights
or remedies to which K-Tron or any other member of the K-Tron Group may be
entitled.
7.3 The Employee irrevocably and unconditionally agrees that in the event of any
violation of the restrictions referred to in Section 7.1 above, an action may be
commenced for preliminary and permanent injunctive relief and other equitable
relief in any federal or state court of competent jurisdiction sitting in
Gloucester or Camden County, New Jersey or in any other court of competent
jurisdiction. The Employee hereby waives, to the fullest extent permitted by
law, any objection that he may now or hereafter have to such jurisdiction or to
the laying of the venue of any such suit, action or proceeding brought in such a
court and any claim that such suit, action or proceeding has been brought in an
inconvenient forum. The Employee agrees that effective service of process may be
made upon him by mail under the notice provisions contained in Section 13 hereof
and that all pleadings, notices and other papers may be served upon him in the
same manner.

 

4



--------------------------------------------------------------------------------



 



7.4 The non-competition and non-solicitation provisions of Sections 5 and 6
above shall be extended by any time period during which the Employee is in
violation of any such provisions.
7.5 The Employee may provide, and any member of the K-Tron Group may similarly
provide, a copy of Sections 3, 4, 5 and 6 of this Agreement to any business or
enterprise (a) which the Employee may directly or indirectly own, manage,
operate, finance, join, control or participate in the ownership, management,
operation, financing or control of, or (b) with which he may be connected as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise, or in connection with which he may use or permit his
name to be used; provided, however, that this provision shall not apply in
respect of Sections 5 and 6 of this Agreement after expiration of the time
periods set forth therein.
7.6 The Employee represents and acknowledges that (a) he has been advised by
K-Tron to consult his own legal counsel in respect of this Agreement and (b) he
has had full opportunity to do so.
8. Termination.
8.1 Voluntary Resignation. The Employee may terminate the Employment Term
effective upon not less than 90 days prior written notice to K-Tron. Should the
Employee elect to terminate the Employment Term on this basis, neither K-Tron
nor any other member of the K-Tron Group shall have any liability or obligation
to the Employee hereunder after the date on which the Employment Term ends
except for any earned but unpaid Base Salary and Car Allowance, unpaid bonus
previously awarded by the K-Tron Board or any duly authorized committee thereof
(an “Unpaid Awarded Bonus”), and any benefits or payments (excluding any other
severance benefits or payments) payable to the Employee under any applicable
formal policy or plan of any member of the K-Tron Group which covers the
Employee at the time of his termination. For purposes of this Agreement, a
termination of the Employment Term for Good Reason under Section 8.6 below shall
not constitute a termination under this Section 8.1.
8.2 Partial or Total Disability. If in the good faith judgment of the K-Tron
Board, based upon the advice of two disinterested physicians, the Employee is
unable to perform his duties and responsibilities hereunder by reason of
illness, injury or incapacity for six consecutive months, or for six months
during any 12-month period, during which time K-Tron or the member of the K-Tron
Group actually employing the Employee at the time of his disability shall
continue to compensate the Employee hereunder (with such compensation to be
reduced by the amount of any payments due the Employee for this time period
under any applicable disability benefit programs, including Social Security
disability, worker’s compensation and disability retirement benefits), the
Employment Term may be terminated by K-Tron. In the event the Employee is
terminated for disability, neither K-Tron nor any other member of the K-Tron
Group shall have any further liability or obligation to the Employee except for
any earned but unpaid Base Salary and Car Allowance, Unpaid Awarded Bonus, and
any benefits or payments (excluding any other severance benefits or payments)
payable to the Employee under any applicable formal policy or plan of any member
of the K-Tron Group which covered the Employee at the termination date of the
Employment Term. The Employee agrees, in the event of any dispute under this
Section 8.2 and if requested by K-Tron, to submit to a physical examination by
one or more licensed physicians selected by K-Tron, the cost of such
examinations to be paid by K-Tron.

 

5



--------------------------------------------------------------------------------



 



8.3 Death. In the event that the Employee dies during the Employment Term, the
member of the K-Tron Group actually employing the Employee at the time of his
death shall pay to his executors, administrators or personal representatives, as
appropriate, an amount equal to his then-annual Base Salary which he would
otherwise have earned for the month in which he dies and for three months
thereafter. Payment of such amount shall be made in a lump sum within 30 days
after the Employee’s death. Thereafter, neither K-Tron nor any other member of
the K-Tron Group shall have any further liability or obligation hereunder to the
Employee’s executors, administrators, personal representatives, heirs, assigns
or any other person claiming under or through him, except for any earned but
unpaid Base Salary and Car Allowance, Unpaid Awarded Bonus, and any benefits or
payments (excluding any other severance benefits or payments) payable to the
Employee under any applicable formal policy or plan of any member of the K-Tron
Group which covered the Employee at the time of his death.
8.4 For Cause. The Employment Term may be terminated at any time by K-Tron, by
action taken in good faith by the K-Tron Board, for “Cause.” For purposes of
this Agreement, “Cause” shall mean the failure of the Employee to observe or
perform (other than by reason of illness, injury or incapacity) any of the
material terms or provisions of this Agreement provided that the Employee has
been given written notice of such failure and such failure has continued for
30 days thereafter, dishonesty, disloyalty, willful misconduct, conviction of a
felony or other crime involving moral turpitude, misappropriation of funds,
habitual insobriety, substance abuse, similar like cause, any action on the part
of the Employee involving willful and deliberate malfeasance or gross negligence
in the performance of his duties and responsibilities hereunder, any other
action on the part of the Employee that is damaging or detrimental in a
significant way to any member of the K-Tron Group or any willful violation by
the Employee of a written directive from the K-Tron Board or K-Tron’s chief
executive officer. Should the Employment Term terminate pursuant to this
Section 8.4, neither K-Tron nor any other member of the K-Tron Group shall have
any liability or obligation to the Employee after the date on which the
Employment Term ends except for any earned but unpaid Base Salary and Car
Allowance, Unpaid Awarded Bonus, and any benefits or payments (excluding any
severance benefits or payments) payable to the Employee under any applicable
formal policy or plan of any member of the K-Tron Group which covered the
Employee at the termination date of the Employment Term.

 

6



--------------------------------------------------------------------------------



 



8.5 Without Cause.
(a) K-Tron, by action of the K-Tron Board, may terminate the Employee’s
employment and the Employment Term at any time without Cause upon 30 days
written notice to the Employee.
(b) Upon termination by K-Tron without Cause, if the Employee executes and does
not revoke a written Release (as defined below), the Employee shall be entitled
to receive a lump sum payment equal to 100% of the Employee’s then-annual Base
Salary and Car Allowance. The lump sum payment shall be made within 30 days
after the effective date of the Employee’s termination of employment. Upon
payment, neither K-Tron nor any other member of the K-Tron Group shall have any
further liability or obligation to the Employee hereunder after the date of
termination of the Employment Term except for any earned but unpaid Base Salary
and Car Allowance, Unpaid Awarded Bonus, and any benefits or payments (excluding
any other severance benefits or payments) payable to the Employee under any
applicable formal policy or plan of any member of the K-Tron Group which covered
the Employee at the termination date of the Employment Term.
(c) In order to receive the payment under subsection (b) above, the Employee
must execute and not revoke a release, in a form acceptable to K-Tron, of any
and all claims against the K-Tron Group and all related parties with respect to
all matters arising out of the Employee’s employment by any member of the K-Tron
Group and the termination thereof (other than claims for any entitlements under
the terms of this Agreement or under any plans or programs of any member of the
K-Tron Group under which the Employee has accrued and is due a benefit) (the
“Release”).
8.6 Good Reason.
(a) The Employee may initiate a termination of the Employee’s employment and the
Employment Term by resigning for Good Reason (as defined below) in accordance
with this Section 8.6. Upon resignation by the Employee for Good Reason, if the
Employee executes and does not revoke a written Release, the Employee shall be
entitled to receive a lump sum payment equal to 100% of the Employee’s
then-annual Base Salary and Car Allowance. The lump sum payment shall be made
within 30 days after the effective date of the Employee’s termination of
employment. Upon payment, neither K-Tron nor any other member of the K-Tron
Group shall have any further liability or obligation to the Employee hereunder
after the date of termination of the Employment Term except for any earned but
unpaid Base Salary and Car Allowance, Unpaid Awarded Bonus, and any benefits or
payments (excluding any other severance benefits or payments) payable to the
Employee under any applicable formal policy or plan of any member of the K-Tron
Group which covered the Employee at the termination date of the Employment Term.
(b) For purposes of this Agreement, before a Change of Control (as defined
below), “Good Reason” means any action or inaction that constitutes a material
breach of this Agreement by K-Tron or any other member of the K-Tron Group
actually employing the Employee at the time, including the failure of K-Tron or
any other such member of the K-Tron Group to obtain from its successors the
express assumption and agreement required under Section 15.3 hereof. For
purposes of this Agreement, on and after a Change of Control, “Good Reason”
means:
(i) A material diminution in the Employee’s Base Salary;

 

7



--------------------------------------------------------------------------------



 



(ii) A material change in the geographic location at which the Employee must
perform services (which, for purposes of this Agreement, means relocation of the
Employee’s principal location of work to any location that is in excess of 50
miles from the location immediately prior to such relocation);
(iii) A material diminution in the Employee’s authority, duties or
responsibilities; or
(iv) Any action or inaction that constitutes a material breach of this Agreement
by K-Tron or any other member of the K-Tron Group actually employing the
Employee at the time, including the failure of K-Tron or any other such member
of the K-Tron Group to obtain from its successors the express assumption and
agreement required under Section 15.3 hereof.
In order for the Employee to terminate employment for Good Reason, the Employee
must provide written notice to K-Tron (or any successor thereto) specifying the
event that constitutes Good Reason within 90 days of the initial occurrence of
such event. K-Tron (or any successor thereto) shall have 30 days following the
receipt of such notice in which to remedy such event. If K-Tron (or any
successor thereto) does not remedy such event within such 30-day cure period,
the Employee’s employment must terminate within 60 days after the end of the
30-day cure period in order for the termination to be on account of Good Reason.
(c) For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred if:
(i) a liquidation or dissolution of K-Tron or the sale (excluding transfers to
subsidiaries) of all or a substantial majority of the assets of K-Tron or the
K-Tron Group occurs;
(ii) as a result of a tender offer, exchange offer, stock purchase (excluding a
redemption approved by the K-Tron Board which is not in connection with any of
the other events mentioned in this clause (ii)), other stock acquisition,
merger, consolidation, recapitalization, reverse stock split, sale or transfer
of assets or other transaction, any person or group (as such terms are used in
and under Section 13(d) of the Exchange Act) other than the Employee or a group
which includes the Employee becomes the beneficial owner (as defined in
Rule 13-d under the Exchange Act), directly or indirectly, of securities of
K-Tron representing more than 15% of the common stock of K-Tron or the combined
voting power of K-Tron’s then outstanding securities; or
(iii) during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the K-Tron Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by K-Tron’s shareholders, of at least two-thirds of the directors
who were not directors at the beginning of such period was approved by a vote of
at least two-thirds of the directors then still in office who were either
directors at the beginning of the period or who, in connection with their
election or nomination, received the foregoing two-thirds approval.

 

8



--------------------------------------------------------------------------------



 



8.7 Payment in Lieu of Health Coverage. Notwithstanding any other provision of
this Agreement, in the event of the termination of the Employment Term by K-Tron
without Cause under Section 8.5 hereof or by the Employee for Good Reason under
Section 8.6 hereof, if the Employee executes and does not revoke a written
Release, K-Tron shall pay the Employee a lump sum cash payment equal to the cost
that would be incurred by the Employee to continue medical and other health care
benefits for the period following the effective date of the Employee’s
termination of employment through the first anniversary of the effective date of
the Employee’s termination of employment, less the cost paid by active K-Tron
employees for comparable coverage. The lump sum payment shall be paid within
30 days after the effective date of the Employee’s date of termination of
employment. The cost of medical and other health care benefits shall be
calculated pursuant to the cost sharing arrangement relating to medical and
other health care benefits in effect between K-Tron and the Employee immediately
before the effective date of the Employee’s termination of employment. K-Tron
shall also pay to the Employee an amount equal to the estimated federal, state
and local income and FICA taxes on the amount paid to the Employee under this
Section 8.7, on the same payment date as the lump sum payment described above.
9. Survival. Notwithstanding the termination of the Employment Term for any
reason whatsoever, the obligations of the Employee under Sections 3, 4, 5 and 6
hereof shall survive and remain in full force and effect for the periods therein
provided, and the provisions for equitable relief found in Section 7 hereof
shall continue in force.
10. Mitigation. The Employee shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due the Employee under
this Agreement on account of any remuneration attributable to any subsequent or
other employment that the Employee may have or obtain.
11. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in the City of
Philadelphia, Pennsylvania in accordance with National Rules for the Resolution
of Employee Disputes then in effect of the American Arbitration Association (the
“AAA”) (or, if no such rules be in effect, then under the regular rules of the
AAA), before a panel of three arbitrators, the first of whom shall be selected
by K-Tron, the second of whom shall be selected by the Employee, and the third
of whom shall be selected by the other two arbitrators. Any award entered by the
arbitrators shall be final, binding and nonappealable (except as provided by
applicable statutory law), and judgment may be entered thereon by either party
in accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrators shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. If the Employee prevails on any
material issue which is the subject of such arbitration or lawsuit, K-Tron shall
be responsible for all of the fees of the AAA and the arbitrators and any
expenses relating to the conduct of the arbitration (including K-Tron’s and the
Employee’s reasonable attorneys’ fees and expenses). Otherwise, each party shall
be responsible for its or his own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the AAA and the arbitrators.

 

9



--------------------------------------------------------------------------------



 



12. Withholding. K-Tron or the member of the K-Tron Group employing the Employee
may withhold from any payments under this Agreement all federal, state and local
taxes as K-Tron or such member is required to withhold pursuant to any law or
governmental rule or regulation. Except as otherwise specifically provided
herein, the Employee shall bear all expense of and be solely responsible for,
all federal, state and local taxes due with respect to any payment received
under this Agreement.
13. Notices. All notices and other communications hereunder shall be in writing
and deemed to have been given when hand delivered, in person or by a recognized
courier or delivery service, or when mailed by registered or certified mail,
return receipt requested, as follows (provided that notice of change of address
shall be deemed given only when received):
If to K-Tron, to:
K-Tron International, Inc.
Routes 55 and 553
Pitman, NJ 08071
Attention: Chief Executive Officer
If to the Employee, to:
Kevin C. Bowen
103 Cromwell Drive
Mullica Hill, NJ 08062
or to such other name or address as any designated recipient shall specify by
notice to the other designated recipient in the manner specified in this
Section 13. Any communication delivered in another manner shall be deemed given
when actually received by the intended recipient.
14. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of New Jersey, without giving effect to any conflict of laws
provisions.
15. Contents of Agreement; Amendment and Assignment.
15.1 This Agreement sets forth the entire understanding of the parties with
respect to the subject matter hereof, supersedes any prior employment agreement
between the parties (including without limitation, the Existing Agreement) and
shall not be changed, modified or terminated except upon written amendment
executed by a duly authorized officer of K-Tron and the Employee.
15.2 Employee acknowledges that from time to time, K-Tron and other members of
the K-Tron Group may establish, maintain and distribute employee manuals or
handbooks or personnel policy manuals, and officers or other representatives of
K-Tron or other members of the K-Tron Group may make written or oral statements
relating to personnel policies and procedures. Such manuals, handbooks and
statements are intended only for general guidance. No policies, procedures or
statements of any nature by or on behalf of any member of the K-Tron Group
(whether written or oral, and whether or not contained in any employee manual or
handbook or personnel policy manual), and no acts or practices of any nature,
shall be construed to modify this Agreement.

 

10



--------------------------------------------------------------------------------



 



15.3 All of the provisions of this Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective heirs, executors,
administrators, personal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of the Employee hereunder
are of a personal nature and shall not be assignable or delegable in whole or in
part by the Employee. K-Tron shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of K-Tron, by agreement in
form and substance satisfactory to the Employee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that K-Tron
would be required to perform if no such succession had taken place.
16. Severability. If any provision of this Agreement or the application thereof
to anyone or any circumstance is held invalid or unenforceable in any
jurisdiction, the remainder of this Agreement, and the application of such
provision to such person or entity or such circumstance in any other
jurisdiction or to other persons, entities or circumstances in any jurisdiction,
shall not be affected thereby, and to this end the provisions of this Agreement
are severable.
17. Remedies Cumulative; No Waiver. Except as expressly stated herein, no remedy
conferred upon any party by this Agreement is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and in addition
to any other remedy given hereunder or now or hereafter existing at law or in
equity. No delay or omission by any party in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its or his sole discretion.
18. Beneficiaries/References. The Employee shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Employee’s death by giving K-Tron written notice
thereof. In the event of the Employee’s death or a judicial determination of the
Employee’s incompetence, reference in this Agreement to the Employee shall be
deemed, where appropriate, to refer to the Employee’s beneficiary, estate or
other legal representative.
19. Miscellaneous. The masculine pronoun whenever used shall include the
feminine and the singular shall be construed as the plural, where applicable.
All section headings are for convenience only. This Agreement may be executed in
several counterparts, each of which shall be an original. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.

 

11



--------------------------------------------------------------------------------



 



20. Section 409A.
20.1 Section 409A Compliance. This Agreement is intended to comply with the
requirements of the “short-term deferral” exemption from section 409A of the
Code or another exemption and shall in all respects be administered in
accordance with section 409A or an exemption. Notwithstanding anything in this
Agreement to the contrary, all payments upon termination of employment under
this Agreement may only be made upon a “separation from service” as determined
under section 409A. Each payment under this Agreement shall be treated as a
separate payment for purposes of section 409A. In no event may the Employee,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code.
20.2 Payment Delay. Notwithstanding anything in this Agreement to the contrary,
if required by section 409A of the Code and if the Employee is a “specified
employee” of a publicly-traded corporation as determined under section 409A at
the time of the Employee’s separation from service, any payments under this
Agreement that are required to be postponed pursuant to section 409A shall be
postponed for a period of six months after the Employee’s separation from
service with K-Tron or a member of the K-Tron Group (or a successor thereto), as
required by section 409A. The accumulated postponed amount, with interest as
described below, shall be paid in a lump sum payment within 10 days after the
end of the six-month period. If the Employee dies during the postponement period
prior to the payment of the postponed amount, the amounts withheld on account of
section 409A, with interest, shall be paid to the personal representative of the
Employee’s estate within 60 days after the date of his death. If amounts are
postponed on account of section 409A, the postponed amounts will be credited
with interest for the postponement period at the annualized rate of 6%.
IN WITNESS WHEREOF, K-Tron and the Employee have executed this Agreement as of
the date first above written.

          [Corporate Seal]
Attest:   K-TRON INTERNATIONAL, INC.
 
       
 
  By:    
 
       
Mary E. Vaccara
      Edward B. Cloues, II
As its Secretary
      As its Chairman and
 
      Chief Executive Officer
 
       
 
  EMPLOYEE
 
              Witness   Kevin C. Bowen

 

12